Citation Nr: 1404103	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-02 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to September 2003, and from April 2008 to August 2009, and had additional reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 RO decision which in pertinent part, denied entitlement to service connection for a skin disorder, claimed as a skin rash.

A Board hearing was requested and scheduled, but the Veteran failed to report for such hearing.  As such, the Board concludes that the Veteran wishes to proceed without a personal hearing and considers his hearing request to be withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is required prior to appellate review of the appeal for entitlement to service  connection for a skin disorder.

The Veteran contends that he incurred a chronic skin disorder during service in Iraq, and that he has had a recurrent skin rash ever since then.  He has submitted a buddy statement from W.M., to the effect that W.M. recalled seeing a reddish skin rash on the Veteran's face during service in Iraq in 2003, and that the Veteran also complained of a body rash.

A VA examination was conducted in February 2008, and the examiner diagnosed seborrhea dermatitis and eczematous dermatitis, but did not offer an opinion as to whether this disorder was related to service.  Subsequent medical records reflect treatment for seborrheic dermatitis.

As part of the duty to assist a Veteran in developing the  facts and evidence concerning a claim, VA must provide the Veteran a medical examination for a medical nexus opinion when there is:  (1) competent evidence of a current  disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury,  or disease occurred in service or establishing certain  diseases manifested during an applicable presumptive period  for which the claimant qualifies; and (3) an indication that  the disability or persistent or recurrent symptoms of a  disability may be associated with the Veteran's service or a  service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In light of the lay evidence of a skin rash in service, the medical evidence of a current skin disorder, and the Veteran's report of a long history of skin rash symptoms,  the Board finds that a VA examination and medical opinion is needed to determine whether the Veteran's current skin disorder was incurred during service or is otherwise related to service.  38 C.F.R. § 3.159(c)(4); McLendon, supra; Waters, supra.  

Next, the Board notes that the Veteran has a verified period of active service from September 2001 to September 2003.  He apparently also had a period of additional active duty from April 2008 to August 2009, and additional reserve service.  The RO has not yet verified all periods of service.  This must be done prior to appellate review.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Any additional service treatment records should also be obtained.

Any additional pertinent VA, private, or military medical treatment records must be obtained, as well.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c). See also Bell v. Derwinski, 2 Vet. App. 611(1992) (VA medical records are in  constructive possession of the agency and must be obtained  if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center or any other indicated agency or records repository, and request verification of the complete dates and types of the Veteran's service including any reserve service, and request any available additional service treatment records.

2.  With any necessary releases, obtain copies of all additional records of any relevant VA, private, or military treatment for a skin disorder since September 2003 that are not already on file.  

If any identified  records cannot be obtained, this fact must be documented in the claims file and the Veteran appropriately notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, schedule the Veteran for a VA examination to determine the etiology of any current skin disorder.  The claims file must be  provided to and reviewed by the examiner.  The examination is to include a review of  the Veteran's history and current complaints and any tests deemed necessary. 

Based on a review of the record, the examiner 
should provide an opinion as to the etiology of any current skin disorder - including the likelihood (very likely, as likely as not, or unlikely) that this current disability had its onset in service, or is otherwise related to his service.

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

Note:  The term "at least as likely as not" does not mean merely within the realm  of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If an opinion cannot be expressed without resort to speculation, discuss why this is  the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

The Veteran is advised that failure to report for this VA examination, without good cause, may have detrimental  consequences on this pending claim.  38 C.F.R. § 3.655. 

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record,  including any additional evidence obtained since the October 2010 statement of the case.  If the benefits sought on appeal remain denied, the Veteran and his representative  should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



